                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  NORTHEASTERN DIVISION

ALICE JOHNSON,

      Plaintiff;
                                                                       Case No.: ______________
vs.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

     Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        COMES NOW Plaintiff, Alice Johnson (hereinafter “Plaintiff” or “Ms. Johnson”), by and

through her attorneys, and for her Complaint against Defendant, Hartford Life and Accident

Insurance Company (hereinafter “Defendant” or “Hartford”), states as follows:

                                      JURISDICTION AND VENUE

        1.       Jurisdiction of this case is based on the Employee Retirement Income Security Act

of 1974, as amended (“ERISA”); and in particular, without limitation, 29 U.S.C. §§ 1132(e)(1)

and 1132(f). Among other things, those provisions give District Courts the right to hear civil

actions brought to recover benefits and clarify rights under the terms of employee welfare benefit

plans; here, this consists of National Textiles, LLC’s Group Long Term Disability Plan and

corresponding insurance policy (Policy No.: 83103424) (hereinafter the “Plan” and the “Policy,”

respectively); which was (and is) underwritten, administered and/or managed by Hartford1 for the



1
 The Policy was originally underwritten/administered and/or managed by CNA Group Life Assurance Company.
Upon information and belief, Hartford is the due successor-in-interest to that CNA entity. For the remainder of this
document, the term "Hartford" shall mean and include both CNA Group Life Assurance Company and Hartford
Life and Accident Insurance Company.



Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 1 of 9 PageID #: 1
benefit of certain employees of National Textiles, LLC (hereinafter “National”). In addition, this

action may be brought in this Court pursuant to 28 U.S.C. § 1331, which gives District Courts

jurisdiction over actions that arise under the laws of the United States (“federal question

jurisdiction”).

           2.       The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for administrative

or internal appeal of benefit denials. These avenues of appeal, i.e., administrative remedies, have

now been exhausted by or on behalf of Plaintiff. See, Hartford Insured ID: 9002258074.

           3.       Venue is proper in the Eastern District of Tennessee, pursuant to 29 U.S.C. §

1132(e)(2) and/or 28 U.S.C. § 1391.

                                            RELEVANT PARTIES

           4.       Alice Johnson2 lives in Bulls Gap, Tennessee, and a substantial part of the events,

transactions, and occurrences material to her claim for disability took place with the Eastern

District of Tennessee.

           5.       At all times relevant hereto, Ms. Johnson was an “employee” of National, that being

her “employer”; as those two terms are defined in 29 U.S.C. §§ 1002(5) and (6). However, due to

her established disability, she last worked at National on or about April 25, 2006.

           6.       At all times relevant hereto, National was the Plan Sponsor and Plan Administrator

for the Plan; it was also “plan sponsor,” “administrator,” and/or a “fiduciary” for the Plan, as those

terms are defined by 29 U.S.C. §§ 1002(16) and (21).

           7.       At all times relevant hereto, Defendant Hartford was the underwriter, provider of

benefits, plan administrator, claims administrator, claims-review fiduciary, and/or claims fiduciary

for the Plan; alternatively, or in addition, Hartford was an “administrator” and/or a “fiduciary” for



2
    Plaintiff’s maiden name is Alice Altizer, which occasionally appears on claim documents and correspondence.

                                                          2

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 2 of 9 PageID #: 2
the Plan, as those terms are defined by 29 U.S.C. §§ 1002(16) and (21). Here, it is apparent on the

face of the record that Hartford is both ultimate decision-maker (claims administrator, claims-

review fiduciary, claims fiduciary) and payer/funding source of any benefits, and thus it is alleged

that Hartford has a financial conflict of interest/bias that may impact the standard of review used

by the Court.

       8.        At the times relevant hereto, Defendant Hartford acted as agent for the Plan and for

Plan Sponsor/Plan Administrator National.

       9.        Under the Plan, National delegated or assigned to Defendant Hartford the claims-

fiduciary and claims-administrator duties for the Plan and under the Policy; i.e., decision-making

on claims for benefits, decision-making on appeals of denied claims; plus (upon information and

belief) other administrative powers and duties for or under the Plan and the Policy.

       10.       At all times relevant hereto, the Plan constituted an “employee welfare benefit plan”

as defined by 29 U.S.C. § 1002(1); as an incident to her employment, Plaintiff was eligible and

covered under the Plan and thus qualifies as a “participant” as defined by 29 U.S.C. § 1002(7).

       11.       At all times relevant hereto, the Plan/Policy provided generally for payment of

disability benefits if Plaintiff became disabled and unable to work because of injury, illness,

sickness, and/or other covered medical condition as set forth under the Plan/Policy.

       12.      The Plan/Policy provides that, after the first 24 months, “Disability means that Injury

or Sickness causes physical or mental impairment to such a degree of severity that [the insured is]

(1) continuously unable to engage in any occupation for which [he or she is or becomes] qualified

by education, training or experience; and (2) not Gainfully Employed.”




                                                   3

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 3 of 9 PageID #: 3
                                   STATEMENT OF FACTS

       13.     Plaintiff realleges and reavers paragraphs 1 through 12 of the Complaint,

incorporating them by reference herein as if specifically restated.

       14.     Plaintiff is currently 53 years old, and her date of birth is in January, 1968.

       15.     Plaintiff worked for National as a knitting supervisor, earning annual wages of

approximately $40,823.00

       16.     Plaintiff has a high school education and worked for National as a knitting

supervisor for approximately seven years.

       17.     Owing to her established medical disability, as stated, Ms. Johnson’s last day of

work was on or about April 25, 2006.

       18.     The medical conditions that form the basis for Plaintiff’s disability include, without

limitation, the following: fibromyalgia, major depressive disorder, bipolar disorder, COPD,

irritable bowel syndrome, and gastritis.

       19.     After she could no longer perform her work for National, Ms. Johnson was eligible

and applied for LTD benefits, through and approved by Hartford. LTD benefits were paid for over

thirteen (13) years, from October 23, 2006 through September 30, 2020.

       20.     The initial denial letter was dated September 25, 2020.

       21.     Despite due appeal(s) by or on behalf of Plaintiff, Hartford has continued to deny

LTD benefits. The final denial letter was dated December 31, 2020.

       22.     Any and all applicable insurance-policy premiums required for LTD coverage

under the Plan/Policy have been fully paid or otherwise satisfied.




                                                  4

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 4 of 9 PageID #: 4
         23.      Plaintiff has filed or caused to be filed any/all notice(s) and/or proof(s) of claim or

loss that were condition(s) precedent to recovering benefits under the Plan/Policy for the losses

claimed herein.

         24.      At all times relevant hereto, i.e., at all times for which monetary or other relief is

sought, Plaintiff was “Disabled” or suffering from “Disability” as those terms are defined under

the Plan/Policy; such that certain policy benefits are now due and overdue to be paid. That is, her

claim was and has continued to be amply supported by her treating medical providers, who have

confirmed her continuing inability to work.

         25.      Also, Ms. Johnson has been found to qualify for Social Security disability (SSD)

benefits. She was found disabled by the Social Security Administration (SSA) -- effective as of

October, 2006. This independent, freestanding determination by the federal government is part of

the Administrative Record here, and it is persuasive evidence of disability in this case.

         26.      Under any ERISA standard of review that may apply,3 the position taken by

Hartford in denying this claim, viewed against the entire Administrative Record as properly

constituted, cannot withstand judicial scrutiny. The review, analysis, and decision by Hartford

were wrong, as well as arbitrary and capricious, under the circumstances presented.

         27.      Further, Hartford’s denial of benefits must be reversed to the extent that Plaintiff

was not afforded a reasonable opportunity for a full and fair review. See, 29 U.S.C. § 1133(2); 29

C.F.R. § 2560.503-1. Specifically, in a letter dated January 6, 2021, Hartford informed Ms.

Johnson that, in reaching its decision to deny further LTD benefits, it did not consider all the

medical proof she submitted as part of her appeal.



3
 Plaintiff respectfully reserves all points and arguments regarding what will be the proper standard of review herein,
pursuant to Firestone v. Bruch, 489 U.S. 101 (1989), and its progeny.


                                                          5

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 5 of 9 PageID #: 5
         28.    Plaintiff is entitled to past due LTD benefits, as well as any other companion

benefits that were provided under the Plan/Policy during the pertinent time frame. Further, she is

entitled to all future LTD benefits and companion benefits provided by the Plan/Policy, provided

that she otherwise continues to meet all applicable terms and conditions of same.

         29.    Based on the facts summarized above and further proof that can be gleaned from

the record (Administrative Record), if not adduced through any discovery, Plaintiff has suffered a

loss of monies, if not other/additional damages; thus, she alleges the causes of action set forth

below.

                                     CAUSES OF ACTION

                             COUNT I – ERISA/Statutory Claims

         30.    Plaintiff realleges and reavers paragraphs 1 through 29 of the Complaint,

incorporating them by reference herein as if specifically restated.

         31.    Based on the facts summarized above, Plaintiff makes claim under ERISA for the

reinstatement/award of all LTD and related benefits due; past, present and future; pursuant to the

Plan/Policy at issue. That is, this is an action by a plan participant seeking recovery of benefits,

and clarification/declaration of benefits, brought pursuant to 29 U.S.C. §§ 1001, et seq., in

particular 29 U.S.C. § 1132(a); as well as all pertinent implementing regulations and the federal

common law developed in the context of ERISA.



                                    PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays for the following relief:

         A.     That the Court enter judgment in Plaintiff’s favor and against the Defendant;

declaring, determining, clarifying and ordering under ERISA (via 28 U.S.C. §§ 2201, 2202 and



                                                 6

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 6 of 9 PageID #: 6
Fed. R. Civ. P. 57, via injunction pursuant to Fed. R. Civ. P. 65, via specific performance, or

otherwise) that Defendant or its designee pay to Plaintiff any and all LTD benefits to which she

was entitled but is still owed; or, alternatively, a dollar amount equal to the contractual amount of

benefits to which Plaintiff was entitled but never paid; or, alternatively, assess concomitant

surcharge(s) under principles of equity;4 each together with interest; and all as recoverable

pursuant to the contractual terms of the Plan/Policy at issue, under ERISA law, and subject to the

proof;

          B.     That the Court enter judgment in Plaintiff’s favor and against the Defendant;

declaring, determining, clarifying and ordering under ERISA (via 28 U.S.C. §§ 2201, 2202 and

Fed. R. Civ. P. 57, via injunction pursuant to Fed. R. Civ. P. 65, via specific performance, or

otherwise) that Defendant pay to Plaintiff all LTD benefits to which she is or will be entitled in

the future pursuant to the contractual terms of the Plan/Policy at issue; subject to the proof and

policy application procedures, as required; and so long as she otherwise continues to meet all

applicable terms and conditions of the Plan/Policy;

          C.     That the Court award to Plaintiff her attorney’s fees and costs of action pursuant to

ERISA. See, 29 U.S.C. § 1132(g);

          D.     That the Plaintiff recover any and all other, different or additional damages,

expenses, costs and relief (legal, equitable, declaratory or remedial) to which she may be entitled

by virtue of the facts and cause(s) of action alleged above, consistent with the ERISA statute and

regulations, the federal common law developed in the context of ERISA, and the interests of equity

and justice; including without limitation any applicable or accrued cost-of-living adjustments

(“COLAs”); any provision for waiver of, continuation of payment of, or reimbursement of,


4
    See, CIGNA Corp. v. Amara, 563 U.S. 421, 440-445 (2011).


                                                   7

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 7 of 9 PageID #: 7
premiums on health and dental insurance; any provision for waiver of, continuation of payment

of, or reimbursement of, premiums on life insurance (life waiver of premium); and any provision

for continued payments/contributions to employer-sponsored retirement plan(s) (if and as any/all

of those items may be provided under the Plan/Policy in force); plus pre-judgment interest5 and

post-judgment interest6 on all amounts awarded or to be awarded;

           E.       That the Court order under ERISA (via 28 U.S.C. §§ 2201, 2202 and Fed. R. Civ.

P. 57, via injunction pursuant to Fed. R. Civ. P. 65, via specific performance, or otherwise) that

Defendant renders and provides a full and accurate accounting of all dollar figures and

computations for Plaintiff’s LTD benefits to be paid; in sufficient detail so that Plaintiff may

ascertain that her benefits are paid in the proper amounts; and to include any putative offset

amounts that might reduce the amount of benefits otherwise paid;

           F.       That Plaintiff be awarded such additional or other relief as may be appropriate and

just; and

           G.       Plaintiff reserves the right, if appropriate, pursuant to Fed. R. Civ. P. 15 or

otherwise, to amend/supplement this lawsuit and the Prayer for Relief; this includes without

limitation amended/supplemental pleading to add any party-defendant(s) necessary to afford

complete relief to Plaintiff.

           Dated this 1st day of April, 2021.




5
 See, Curtis v. Hartford Life & Accident Ins. Co., 64 F. Supp. 3d 1198, 1224 (N.D. Ill. 2014) (presumption in favor
of prejudgment interest is specifically applicable in ERISA cases).
6
    See, 28 U.S.C. § 1961.

                                                         8

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 8 of 9 PageID #: 8
                                   Respectfully Submitted,

                                   CODY ALLISON & ASSOCIATES, PLLC

                                   /s/ K. Cody Allison
                                   K. Cody Allison, BPR No. 20623
                                   Samuel D. Payne, BPR No. 19211
                                   Lauren W. Travis, BPR No. 32473
                                   Parkway Towers
                                   404 James Robertson Pkwy, Ste. #1623
                                   Nashville, Tennessee 37219
                                   Phone: (615) 234-6000
                                   Fax: (615) 727-0175
                                   cody@codyallison.com
                                   sam@codyallison.com
                                   lauren@codyallison.com




                                     9

Case 2:21-cv-00065-CEA-CRW Document 1 Filed 04/01/21 Page 9 of 9 PageID #: 9
